Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is in response to Application filed 12/29/20.  Claims 1 – 20 has been examined and is pending. 

Claim Rejections - 35 USC § 102

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




4.	Claim(s)1 – 9 and 12 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitao US 20180341476 A1.

Regarding claim 1, a method for upgrading modules in an unmanned aircraft system, wherein the unmanned aircraft system comprises a storage apparatus and at least two to-be-upgraded module groups, each of the at least two to-be-upgraded module groups comprising at least one to-be-upgraded module, and the storage apparatus comprising at least two upgrade packages, each of the upgrade packages corresponding to one to-be-upgraded module group; and the method comprises:
transmitting, by the storage apparatus, at least two upgrade packages to the at least two to-be-upgraded module groups [0010 – 0012, see “cooperating control device group” and second areas];
receiving, by a to-be-upgraded module group in the at least two to-be-upgraded module groups, a corresponding upgrade package; and upgrading to-be-upgraded modules in the to-be-upgraded module group according to the upgrade package [see switching to update software after confirmation, also see in 0017, transmitting update software].

Regarding claim 2, the method according to claim 1, wherein the transmitting, by the storage apparatus, at least two upgrade packages to the at least two to-be-upgraded module groups comprises: 
transmitting, by the storage apparatus, at least two upgrade packages to one of the at least two to-be-upgraded module groups at a time, and transmitting, by using the to-be- upgraded module group, the at least two upgrade packages to another to-be-upgraded module group in the at least two to-be-upgraded module groups [0010 – 0017].

Regarding claim 3, the method according to claim 2, wherein the receiving, by a to-be-upgraded module group in the at least two to-be-upgraded module groups, a corresponding upgrade package comprises:
receiving, by the to-be-upgraded module group in the at least two to-be-upgraded
module groups, part of or all upgrade packages in the at least two upgrade packages; and obtaining, by the to-be-upgraded module group, upgrade packages corresponding to the to-be-upgraded module groups from the received part of or all upgrade packages [0017, shows transmitting updated software from server also shows device group]. 

Regarding claim 4, the method according to claim 1, wherein the to-be-upgraded module group in the at least two to-be-upgraded module groups comprises a first-level to-be-upgraded module; and the receiving, by a to-be-upgraded module group in the at least two to-be-upgraded module groups, a corresponding upgrade package comprises: receiving, by the first-level to-be-upgraded module, the upgrade package corresponding to the to-be-upgraded module group [0008, shows sequentially updating, also see 0015, for first and second areas].

Regarding claim 5, the method according to claim 4, wherein the to-be-upgraded module in the at least two to-be-upgraded module groups further comprises second-level to-be-upgraded modules, and the method further comprises:
splitting, by the first-level to-be-upgraded module, the upgrade package corresponding to the to-be-upgraded module group into upgrade sub-packages corresponding to the to-be- upgraded modules in the to-be-upgraded module group; [See [0027] in FIG8. shows the software updating apparatus and individual ECUs of the device group and updating (i.e. splitting in prior art)]
transmitting, by the first-level to-be-upgraded module, upgrade sub-packages corresponding to the second-level to-be-upgraded modules in the to-be-upgraded module
group to the second-level to-be-upgraded modules; and the upgrading to-be-upgraded modules in the to-be-upgraded module group according to the upgrade package comprises:
upgrading the to-be-upgraded modules in the to-be-upgraded module group according to the corresponding upgrade sub-packages [see 0017 – 0027, also see 0047, shows first and second areas].             

Regarding claim 6, the method according to claim 5, wherein there are at least two second-level to-be- upgraded modules, the at least two second-level to-be-upgraded modules being connected in a serial interface manner; and 
the transmitting, by the first-level to-be-upgraded module, upgrade sub-packages corresponding to the second-level to-be-upgraded modules in the to-be-upgraded module group to the second-level to-be-upgraded modules comprises: [0017, shows transmitting updated software from server also shows device group].
sequentially transmitting, by the first-level to-be-upgraded module, a corresponding upgrade sub-package to one of the at least two second-level to-be-upgraded modules according to a connection order, and after upgrade of the second-level to-be-upgraded module is completed according to the corresponding upgrade sub-package, transmitting a corresponding upgrade sub-package to a next second-level to-be-upgraded module 
[0008, sequentially perform the software updating processes].

Regarding claim 7, the method according to claim 1, further comprising:
determining an upgrade progress according to a transmission situation of the at least two upgrade packages and an upgrade situation of the to-be-upgraded module groups in the at least two to-be-upgraded module groups; and displaying the upgrade progress [0017, see transmitting updated software from server also shows device group].

Regarding claim 8, the method according to claim 7, wherein the determining an upgrade progress according to a transmission situation of the at least two upgrade packages and an upgrade situation of the to-be-upgraded module groups in the at least two to-be-upgraded module groups comprises: determining, when the at least two upgrade packages are transmitted in the at least two to-be-upgraded module groups, a duration having been spent on transmission of the at least two upgrade packages; and determining the upgrade progress according to a ratio of the duration having been spent on transmission to a preset total upgrade duration [0013, shows completing upgrade].

Regarding claim 9, the method according to claim 8, wherein the determining an upgrade progress according to a transmission situation of the at least two upgrade packages and an upgrade situation of the to-be-upgraded module groups in the at least two to-be-upgraded module groups comprises: 
determining, when transmission of the at least two upgrade packages is completed and the at least two to-be-upgraded module groups are at an upgrade stage, a duration for completing upgrade of upgraded modules in the at least two to-be-upgraded module groups; [0010 – 0017] and determining the upgrade progress according to a ratio of the duration for completing the upgrade of the upgraded modules to the preset total upgrade duration [0010 – 0017]. 
Regarding claim 12, an unmanned aircraft system, comprising: a storage apparatus and at least two to- be-upgraded module groups, each of the at least two to-be-upgraded module groups comprising at least one to-be-upgraded module, and the storage apparatus comprising at least two upgrade packages, each of the upgrade packages corresponding to one to-be-upgraded module group; at least one processor; and a memory communicatively connected to the at least one processor, the memory storing instructions executable by the at least one processor, the instructions being executed by the at least one processor, to enable the at least one processor to perform the method according to claim 1 [0010 – 0017, also see FIG. 8 – 10 and all associated text].

Regarding claim 13, an unmanned aircraft system, comprising: a storage apparatus and at least two to- be-upgraded module groups, each of the at least two to-be-upgraded module groups comprising at least one to-be-upgraded module, and the storage apparatus comprising at least two upgrade packages, each of the upgrade packages corresponding to one to-be-upgraded module group; at least one processor; and a memory communicatively connected to the at least one processor, the memory storing instructions executable by the at least one processor, the instructions being executed by the at least one processor, to enable the at least one processor to perform the method according to claim 2 [0010 – 0017, also see FIG. 8 – 10 and all associated text].

Regarding claim 14, an unmanned aircraft system, comprising: a storage apparatus and at least two to- be-upgraded module groups, each of the at least two to-be-upgraded module groups comprising at least one to-be-upgraded module, and the storage apparatus comprising at least two upgrade packages, each of the upgrade packages corresponding to one to-be-upgraded module group;
at least one processor; and a memory communicatively connected to the at least one processor, the memory storing instructions executable by the at least one processor, the instructions being executed by the at least one processor, to enable the at least one processor to perform the method according to claim 3 [0010 – 0017, also see FIG. 8 – 10 and all associated text, claim limitations have similar embodiments as already address above].

Regarding claim 15, an unmanned aircraft system, comprising: a storage apparatus and at least two to- be-upgraded module groups, each of the at least two to-be-upgraded module groups comprising at least one to-be-upgraded module, and the storage apparatus comprising at least two upgrade packages, each of the upgrade packages corresponding to one to-be-upgraded module group; at least one processor; and
a memory communicatively connected to the at least one processor, the memory storing instructions executable by the at least one processor, the instructions being executed by the at least one processor, to enable the at least one processor to perform the method according to  [0010 – 0017, also see FIG. 8 – 10 and all associated text, claim limitations have similar embodiments as already address above].

Regarding claim 16, an unmanned aircraft system, comprising: a storage apparatus and at least two to- be-upgraded module groups, each of the at least two to-be-upgraded module groups comprising at least one to-be-upgraded module, and the storage apparatus comprising at least two upgrade packages, each of the upgrade packages corresponding to one to-be-upgraded module group;
at least one processor; and a memory communicatively connected to the at least one processor, the memory storing instructions executable by the at least one processor, the instructions being executed by the at least one processor, to enable the at least one processor to perform the method according to claim 5 [0010 – 0017, also see FIG. 8 – 10 and all associated text, claim limitations have similar embodiments as already address above].
 	
Regarding claim 17, an unmanned aircraft system, comprising: a storage apparatus and at least two to- be-upgraded module groups, each of the at least two to-be-upgraded module groups comprising at least one to-be-upgraded module, and the storage apparatus comprising at least two upgrade packages, each of the upgrade packages corresponding to one to-be-upgraded module group; at least one processor; and a memory communicatively connected to the at least one processor, the memory storing instructions executable by the at least one processor, the instructions being executed by the at least one processor, to enable the at least one processor to perform the method according to claim [0010 – 0017, also see FIG. 8 – 10 and all associated text, claim limitations have similar embodiments as already address above].

Regarding claim 18, an unmanned aircraft system, comprising: 
a storage apparatus and at least two to- be-upgraded module groups, each of the at least two to-be-upgraded module groups comprising at least one to-be-upgraded module, and the storage apparatus comprising at least two upgrade packages, each of the upgrade packages corresponding to one to-be-upgraded module group; at least one processor; and a memory communicatively connected to the at least one processor, the memory storing instructions executable by the at least one processor, the instructions being executed by the at least one processor, to enable the at least one processor to perform the method according to claim 7 [0010 – 0017, also see FIG. 8 – 10 and all associated text, claim limitations have similar embodiments as already address above].

Regarding claim 19, an unmanned aircraft system, comprising: a storage apparatus and at least two to- be-upgraded module groups, each of the at least two to-be-upgraded module groups comprising at least one to-be-upgraded module, and the storage apparatus comprising at least two upgrade packages, each of the upgrade packages corresponding to one to-be-upgraded module group; at least one processor; and a memory communicatively connected to the at least one processor, 5 the memory storing instructions executable by the at least one processor, the instructions being executed by the at least one processor, to enable the at least one processor to perform the method according to claim 8 [0010 – 0017, also see FIG. 8 – 10 and all associated text, claim limitations have similar embodiments as already address above].

Regarding claim 20. An unmanned aircraft system, comprising: a storage apparatus and at least two to- be-upgraded module groups, each of the at least two to-be-upgraded module groups comprising at least one to-be-upgraded module, and the storage apparatus comprising at least two upgrade packages, each of the upgrade packages corresponding to one to-be-upgraded module group; at least one processor; and a memory communicatively connected to the at least one processor, 15 the memory storing instructions executable by the at least one processor, the instructions being executed by the at least one processor, to enable the at least one processor to perform the method according to claim 9 [0010 – 0017, also see FIG. 8 – 10 and all associated text, claim limitations have similar embodiments as already address above].

Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 10 – 11 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Kitao US 20180341476 A1 in view of GONG et al. CN 107409051 A.

Regarding claim 10, Kitao discloses all the claimed limitations as applied in claim 7. 
Kitao doesn’t expressly wherein the upgrade progress is displayed by a remote control panel module in a remote control device in the unmanned aircraft system.
	However GONG in an analogous art and similar configuration discloses updating and unmanned aircraft vehicle (UAV), see abstract.
Therefore it would have been obvious to one of ordinary skill in the art at the invention was filed to combine Kitao and GONG because it would enable updating multiple modules based on need on an unmanned vehicle as suggested Kitao. 

Regarding claim 11, the method according to claim 10, wherein the at least two to-be-upgraded module groups comprise the remote control panel module, and the upgrading to-be-upgraded modules in the to-be-upgraded module group according to the upgrade package comprises: after it is determined that upgrade of all other to-be-upgraded modules in the at least two to-be-upgraded module groups is completed, upgrading the remote control panel module according to an upgrade package corresponding to the remote control panel module [0010 – 0017, as previously addressed above).

Correspondence Information
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/
Primary Examiner, Art Unit 2192